UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1135


ACCESS FOR THE DISABLED, INCORPORATED, a Florida not for
profit corporation; DENISE PAYNE, Individually,

                Plaintiffs - Appellants,

          v.

J.C. PENNEY PROPERTIES, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Charles B. Day, Magistrate Judge.
(8:09-cv-01395-CBD)


Submitted:   October 20, 2011             Decided:   November 10, 2011


Before GREGORY and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas B. Bacon, THOMAS B. BACON, PA, Cooper City, Florida, for
Appellants.   Christopher R. Dunn, John W. Leonard, DECARO,
DORAN, SICILIANO, GALLAGHER & DEBLASIS, LLP, Bowie, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Denise Payne and Access for the Disabled, Inc., appeal

the   district     court’s     orders    dismissing        their   claims   arising

under    Title    III   of    the    Americans      with   Disabilities     Act,    42

U.S.C.    §§    12181-12189     (2006),       and   denying   their   motion       for

reconsideration.         We    have    reviewed      the    record   and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.              Access for the Disabled, Inc. v. J.C.

Penney Props., Inc., No. 8:09-cv-01395-CBD (D. Md. Dec. 2, 2010;

Jan. 20, 2011).          We dispense with oral argument because the

facts    and    legal   contentions      are    adequately     presented     in    the

materials      before   the    court    and    argument      would   not    aid    the

decisional process.

                                                                            AFFIRMED




                                          2